Order entered October 28, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00485-CR

                          AREON TREVON MCDADE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-35368-N

                                           ORDER
       Before the Court is appellant’s October 24, 2019 second motion to extend the time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

November 25, 2019. If appellant’s brief is not filed by November 25, 2019, this appeal may be

abated for the trial court to make findings in accordance with the rule 38.8. See TEX. R. APP. P.

38.8(b).


                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE